Citation Nr: 0328808	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  96-32 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for a disability manifested 
by right shoulder problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1995 RO rating decision that denied service 
connection for a disability manifested by right shoulder 
problems, a disability manifested by loss of smell, and a 
disability manifested by loss of taste.  At a hearing before 
the undersigned sitting at the RO in May 2003, the veteran 
withdrew his appeal of the issues of service connection for a 
disorder manifested by loss of smell and a disorder 
manifested by loss of taste.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A review of the record 
does not show that the veteran has been provided with such 
notice.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, the notice to the veteran 
advising him of the evidence needed to substantiate his claim 
should inform him that he has one year to submit such 
information.

VA medical records of the veteran's neurological evaluation 
in May 2003 were received while the case was at the Board.  
The RO has not considered this evidence and the veteran or 
his representative has not waived initial RO consideration of 
it.  Hence, due process requires that the RO consider this 
evidence prior to appellate consideration of it.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The veteran testified in May 2003 to the effect that he was 
treated at the VA Medical Center (VAMC) in Northport or 
Hempstead or East Meadow, New York, in 1968 for right 
shoulder problems.  The report of this treatment is relevant 
to his claim and should be obtained.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  In 
particular, he should be advised of the 
evidence needed to substantiate his claim 
for a disorder manifested by right 
shoulder problems.  This notice should 
advise him of the evidence that he must 
submit and of the evidence VA will 
attempt to obtain.

2.  The report of the veteran's treatment 
for right shoulder problems in 1968 at 
the VAMC in Northport or Hempstead or 
East Meadow, New York, should be obtain 
for inclusion in the record.

3.  After the above development, the RO 
should review the veteran's claim.  This 
review should consider all the evidence 
of record, including the evidence 
received since the issuance of the 
supplemental statement of the case in 
February 2003.  If action remains adverse 
to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and the representative.  
They should be afforded the opportunity 
to respond before the file is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




